     Case 2:20-cv-00035 Document 15 Filed 12/14/20 Page 1 of 3 PageID #: 129




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                        CHARLESTON DIVISION


ROBERT LEE LEWIS,

                                   Petitioner,

v.                                                    CIVIL ACTION NO. 2:20-cv-00035

DONALD AMES and
PATRICK MORRISEY,
Attorney General of the State of West Virginia,

                                   Respondents.


                                                  ORDER


        The Court has reviewed the Petitioner’s Motion for a Declaratory Judgment (Document

6), the Respondent’s Response in Opposition to Petitioner’s Motion for a Declaratory Judgment

(Document 7), the Petitioner’s Motion for a Declaratory Judgment (Document 8), and the

Respondent’s Response in Opposition to Petitioner’s [Second] Motion for a Declaratory

Judgment (Document 9). To facilitate the expeditious resolution of these pending motions, the

Court ORDERS that the reference to the Magistrate Judge be withdrawn as to these motions only.

        In both motions, the Petitioner discusses the merits of his pending 28 U.S.C. § 2254

petition, focusing in the first motion on his conviction and sentence for abduction, and in the

second on his conviction and sentence for nighttime burglary. He requests that the Court grant an

unconditional release order and vacate his sentences as to those convictions. The Respondent

argues that declaratory judgment is not an appropriate avenue for relief in a habeas proceeding and
    Case 2:20-cv-00035 Document 15 Filed 12/14/20 Page 2 of 3 PageID #: 130




that the motions are an improper effort to evade the rules and procedures applicable to § 2254

cases.

         The Supreme Court has held that “any claim by a prisoner attacking the validity or duration

of his confinement must be brought under the habeas sections of Title 28 of the United States

Code.” Calderon v. Ashmus, 523 U.S. 740, 747 (1998) (finding a declaratory judgment action

regarding the applicable statute of limitations improper). “Where habeas corpus is an available

remedy, it becomes unnecessary to consider whether declaratory relief may be granted,” because

courts are not to “entertain a declaratory judgment action as a substitute for post-conviction

remedies under 28 U.S.C. §2255.” Pruitt v. Campbell, 429 F.2d 642, 645 (4th Cir. 1970); see also

Wagner v. United States, No. C/A 3083235-GRA-JRM, 2008 WL 5504716, at *4 (D.S.C. Oct. 31,

2008), report and recommendation adopted as modified, No. C/A 308CV3235-GRA, 2009 WL

102633 (D.S.C. Jan. 13, 2009) (“The plaintiff cannot bring a declaratory judgment action to

circumvent the habeas statutory requirements”); Hogan v. Lukhard, 351 F. Supp. 1112, 1113 (E.D.

Va. 1972) (“Courts that have considered the issue have generally concluded that an attack upon a

state criminal conviction cannot be maintained under the Federal Declaratory Judgment Act, 28

U.S.C. § 2201, at least when habeas corpus relief is available”).

         The Petitioner does not expressly invoke the Declaratory Judgment Act, nor does he

request any declaration of rights. His motions simply elaborate on his existing § 2254 claims and

request the same relief available under § 2254.

         Because declaratory judgment is unavailable for his claims, the Court ORDERS that the

Petitioner’s Motion for a Declaratory Judgment (Document 6) and the Petitioner’s Motion for a

Declaratory Judgment (Document 8) be DENIED. The Court further ORDERS that this matter


                                                  2
    Case 2:20-cv-00035 Document 15 Filed 12/14/20 Page 3 of 3 PageID #: 131




remain REFERRED to the Honorable Dwane L. Tinsley, United States Magistrate Judge, for

findings of fact and recommendations for disposition.

       The Court DIRECTS the Clerk to send a copy of this Order to Magistrate Judge Tinsley,

to counsel of record, and to any unrepresented party.



                                             ENTER:     December 14, 2020




                                                3
